Case: 13-3113    Document: 20     Page: 1    Filed: 09/18/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    SHERYL TAYLOR,
                       Petitioner,

                             v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                        2013-3113
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT0752120258-I-1.
                 ______________________

                      ON MOTION
                  ______________________

                         ORDER
     Sheryl Taylor seeks to file “a petition of review of the
 EEOC decision before the Federal Circuit based on the
 fact the MSPB gave erroneous information about the
 EEOC having jurisdiction over the mixed case complaint.”
 The court interprets this as a motion to include review of
 the Equal Employment Opportunity Commission (“EEOC”)
 decision in Taylor’s petition for review currently before
 this court.
Case: 13-3113      Document: 20      Page: 2     Filed: 09/18/2013



 2                                   TAYLOR   v. MSPB



       Upon consideration thereof,
       IT IS ORDERED THAT:
     The motion will be deferred to the merits panel as-
 signed to hear Taylor’s appeal.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk

 s25